MEMORANDUM **
Seryozha Khachatryan and Zoya Khachatryan, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen so they could apply for asylum based on changed circumstances. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying the Khachatryans’ motion to reopen as untimely where they filed the motion more than two years after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and the evidence they submit, including documentation that lead petitioner’s brother was beaten by unidentified “thugs,” does not establish a sufficient change of conditions in Armenia. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (requiring circumstances to “have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.